Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23, 2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Bojuan Deng on January 13, 2021.

The application has been amended as follows: 
	4.1. Claim 22 has been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The rejections of: (1)  claims 1, 3 and  5-18 under 35 U.S.C. 103 as being unpatentable Graham (WO 2017/131799) in view of Miracle et al. (US 2016/0312158), hereinafter “Miracle;” (2) claims 2 and 19-21 under 35 U.S.C. 103 as being unpatentable over Graham in view of Miracle as applied to claims 1, 3 and  5-18 above, and further in view of Holzhauer et al. (US 2013/0053298), hereinafter “Holzhauer;” (3)  the rejection of claims 1, 3, 5-13 and 15-18 under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0348045), hereinafter “Smith” in view of Miracle; and (4) in the alternative, the rejection of claims 1-3 and 5-21 under 35 U.S.C. 103 as being unpatentable over Smith in view of Miracle in further view of Holzhauer are withdrawn and the present claims are found allowable in view of Applicants arguments at pages 1-2 of Applicant’s Remarks dated October 23, 2020.  As  Applicant argues, the secondary reference to Miracle which teaches at least two compartments where they share a common wall (see paragraph [0029]) wherein different film material and/or films of different thickness may be employed in making the compartments and the benefit in selecting different films is that the resulting compartments may exhibit different solubility or release characteristics (see paragraph [0045]), Miracle concerns about dissolving and releasing components in different chambers directly into the wash  water, which is NOT about the common film wall  dissolving to allow the components in different chambers to interact with one another before the outside film dissolves, wherein the mixing of the buffering agent and the wash composition cause the pH of the wash composition to increase to a neutral pH before dissolving into wash water as .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






                                                                                     /LORNA M DOUYON/                                                                                    Primary Examiner, Art Unit 1761